*353The opinion of the court was delivered by
Redfield, J.
The admission 'of the memorandum book was error. It contains, as the plaintiff claims, the memorandum of a fact, made by himself. He is by statute denied the right to testify to that fact; and he cannot make a memorandum that shall be legal evidence of that fact. The case is identical in principle with Jewett v. Winship, 42 Vt. 204, and Lapham v. Kelly, 35 Vt. 195, and the reasons given in those cases we deem sound in this.

Judgment reversed.